DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 06/01/2021 have been entered. Claims 1-16 remain pending in the application.  
Response to Arguments
Applicant’s arguments, see Pgs. 5-10, filed 06/01/2021, with respect to the rejection(s) of claims 1 and 11 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Honda (US 2013/0182176).
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that Asakura does disclose that the system control circuit provides the driver with dithering information to synchronize a digital conversion timing of the digital converter with a period of a high-level pulse of the driving signal.
Examiner respectfully disagrees.
With regards to applicant’s argument that the system control circuit provides the driver with dithering information to synchronize a digital conversion timing of the digital converter with a period of a high-level pulse of the driving signal. Examiner notes that in 
For this reason examiner maintains the rejection under 35 USC 103.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Honda (US 2013/0182176).
Regarding claim 11, Honda discloses an actuator of a camera module (see Fig 4A), comprising: a driving wire formed of a shape memory alloy and configured to drive a lens barrel (see Figs 3, 4A and 4B; Para [0026-0028]; SMA actuator 11 drives lens barrel 4); a driver configured to provide a driving signal in the form of a pulse to the driving wire (see Fig 8; Para [0052]; current source 34 provides driving signal in based on PWM .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2007/0279497, of record) in view of Honda (2013/0182176) and Asakura (2012/0086824, of record).
Regarding claim 1, Wada discloses an actuator of a camera module (see Fig 1), comprising: driving wires (331, image shake correction section) configured to drive a lens barrel (330, image pickup unit) in a direction perpendicular to an optical axis (Para [0021]; the image pickup optical system is driven in a plane perpendicular to an image pickup axis); a driver (313, drive circuit section) configured to provide a driving signal in the form of a pulse to one of the driving wires (see Fig 4; driving signals, 401P 1-401 Y2, are in form of pulses to drive wires). Wada does not disclose a digital converter configured to convert analog signals of the driving wires into digital signals to detect a present position of the lens barrel; and a controller configured to generate control signals based on a target position of the lens barrel and the present position of the lens barrel; and a controller to provide the driver with dithering information to synchronize a digital conversion timing of the digital converter with a period of a high level pulse of the driving signal. Wada and Honda are related because both teach actuators of camera modules.
Honda discloses an actuator of a camera module (see Fig 4A), a digital converter configured to convert analog signals of the driving wires into digital signals to detect a present position of the lens barrel (see Fig 8; Para [0062]; A/D converter 32 configured to convert resistance into digital signals in order to control position); and a controller configured to generate control signals based on a target position of the lens barrel and the present position of the lens barrel (see Fig 8; Para [0058-0063]; PWM signal generator 35 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wada with a digital converter configured to convert analog signals of the driving wires into digital signals to detect a present position of the lens barrel; and a controller configured to generate control signals based on a target position of the lens barrel and the present position of the lens barrel of Honda for the purpose of improving the control capabilities of SMA actuators in order to improve image stabilization.
Wada in view of Honda does not disclose a controller to provide the driver with dithering information to synchronize a digital conversion timing of the digital converter with a period of a high level pulse of the driving signal. Wada in view of Honda and Asakura are related because both teach actuators of camera modules.
Asakura discloses the actuator of a camera module (see Fig 1) wherein a controller (20, system control circuit) to provide the driver with dithering information to synchronize a digital conversion timing of the digital converter with a period of a high-level pulse of the driving signal (see Fig 3 and 4; Claim 16; processor provides information to synchronize pulse-drive signal with A/D conversion process).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wada in view of Honda with a controller to provide the driver with dithering information to synchronize a digital conversion timing of the digital converter with a period of a high-level pulse of the driving signal of Asakura for the purpose of proper functionality of the actuator in order to improve the OIS system.
Regarding claim 2, Wada in view of Honda and Asakura discloses the actuator (Asakura: see Fig 1) of claim 1, wherein the controller is configured to provide a start flag signal (Asakura: HD, horizontal signals) to the digital converter to control a digital conversion operation of the digital converter (Asakura: see Fig 3; Para [0036]; HD signals are provided by controller to control digital conversion operation).
Regarding claim 3, Wada in view of Honda and Asakura discloses the actuator (Asakura: see Fig 1) of claim 2, wherein the start flag signal (Asakura: HD, horizontal signals) is output to the digital converter periodically at a certain timing (Asakura: see Fig 3; Para [0036]; HD signals are provided at period "TK").
Regarding claim 4, Wada in view of Honda and Asakura discloses the actuator (Asakura: see Fig 1) of claim 2, wherein the digital conversion timing (Asakura: Fa, reset signal) of the digital converter occurs after a reference time from an output timing of the start flag signal (Asakura: see Fig 3; reference time from start of TK to start of Fa).
Regarding claim 5, Wada in view of Honda and Asakura discloses the actuator (Asakura: see Fig 1) of claim 2, wherein the digital converter (Asakura: 11, CMOS) is configured to perform the digital conversion operation (Asakura: Para [0022]) when the high-level pulse of the driving signal is provided to the driving wire at the digital conversion timing (Asakura: see Fig 3; digital conversion occurs when drive signal PS is provided during digital conversion timing Fa).
Regarding claim 6, Wada in view of Honda and Asakura discloses the actuator (Asakura: see Fig 1) of claim 5, wherein, when the digital conversion timing differs from a period of the high level pulse of the driving signal output to the one driving wire, the controller is configured to provide the driver with dithering information to synchronize .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2007/0279497, of record) in view of Honda (2013/0182176) and Asakura (US 2012/0086824, of record) as applied to claim 1 above, and further in view of Rice (US 2004/0189265, of record).
Regarding claim 7, Wada in view of Honda and Asakura discloses the actuator of claim 6. Wada in view of Honda and Asakura does not disclose wherein the driver is configured to adjust a pulse width of the high-level pulse of the driving signal based on the dithering information. Wada in view of Honda and Asakura and Rice are related because both teach control systems. 
Rice discloses a control system (see Fig 1), wherein the driver (78, pulse width modulator) is configured to adjust a pulse width of the high-level pulse of the driving signal based on dithering information (see Fig 3; Para [0042]; a pulse width of the high level pulse can be adjusted based on information from controller 76).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wada in view of Honda and Asakura with wherein the driver is configured to adjust a pulse width of the high-level pulse of the driving signal based on the dithering information for the purpose of regulating the output current of the driving signal so as to better control actuation.
Claim 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2007/0279497, of record) in view of Honda (US 2013/0182176), Asakura (US 2012/0086824, of  as applied to claim 7 above, and further in view of Park (US 2017/0061860, of record)
Regarding claim 8, Wada in view of Honda, Asakura and Rice disclose the actuator according to claim 7. Wada in view of Honda, Asakura and Rice does not disclose wherein the driver is configured to increase the pulse width of a first high-level pulse of the driving signal based on the dithering information. Wada in view of Honda, Asakura and Rice and Park are related because both teach drive control circuits.
Park teaches the circuit (Fig 1) wherein the driver (120, timing controller) is configured to increase the pulse width of a first high-level pulse of the driving signal based on the dithering information (see Fig 9; Para [0085]; pulse width of a first pulse is increased from a 40% duty cycle to a 60% duty cycle based on data from image supply circuit).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wada in view of Honda, Asakura and Rice with wherein the driver is configured to increase the pulse width of a first high-level pulse of the driving signal based on the dithering information of Park for the purpose of providing modulation of power to driving component as to better control its actions.
Regarding claim 9, Wada in view of Honda, Asakura, Rice and Park disclose the actuator of (Park: Fig 1) claim 8, wherein the driver is configured to decrease a pulse width of a second high-level pulse adjacent to the first high-level pulse (Park: see Fig 9; Para [0085]; pulse width of a second pulse is decreased from a 50% duty cycle to a 30% duty cycle based on data from image supply circuit).
Regarding claim 10, Wada in view of Honda, Asakura, Rice and Park disclose the actuator (Park: Fig 1) of claim 9, wherein the pulse width of the second high-level pulse .
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2013/0182176) in view of Asakura (US 2012/0086824, of record).
Regarding claim 12, Honda discloses the actuator of claim 11. Honda does not disclose wherein the controller is configured to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal. Honda and Asakura are related because both teach actuators of camera modules.
Asakura discloses the actuator of a camera module (see Fig 1) wherein the controller (20, system control circuit) is configured to synchronize the digital conversion timing of the digital converter with a period of a high-level pulse of the driving signal (see Fig 3 and 4; Claim 16; processor provides information to synchronize pulse-drive signal with A/D conversion process).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda with wherein the controller is configured to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal of Asakura for the purpose of proper functionality of the actuator in order to improve the OIS system.
Regarding claim 13, Honda discloses the actuator of claim 11. Honda does not disclose wherein, when the digital conversion timing differs from the period of the high-level pulse of the driving signal provided to the driving wire, the controller is configured to provide the driver with dithering information to synchronize the digital conversion timing 
Asakura discloses the actuator of a camera module (see Fig 1) wherein, when the digital conversion timing differs from the period of the high-level pulse of the driving signal provided to the driving wire, the controller is configured to provide the driver with dithering information to synchronize the digital conversion timing with the period of the high-level pulse of the driving signal provided to the driving wire (see Fig 6; Para [0035,
0055-8]; when HD signal and PS signals differ control circuit 20 configured to adjust the output timing of the pulse drive signal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda with wherein, when the digital conversion timing differs from the period of the high-level pulse of the driving signal provided to the driving wire, the controller is configured to provide the driver with dithering information to synchronize the digital conversion timing with the period of the high-level pulse of the driving signal provided to the driving wire of Asakura for the purpose of proper functionality of the actuator in order to improve the OIS system.
Regarding claim 14, Honda discloses the actuator of claim 11. Honda does not disclose wherein the controller is configured to output a start flag signal to the digital converter to control a digital conversion operation of the digital converter. Honda and Asakura are related because both teach actuators of camera modules.
Asakura discloses the actuator of a camera module (see Fig 1) wherein the controller is configured to output a start flag signal (HD, horizontal signals) to the digital converter to 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda with wherein the controller is configured to output a start flag signal to the digital converter to control a digital conversion operation of the digital converter of Asakura for the purpose of proper functionality of the actuator in order to improve the OIS system.
Regarding claim 15, Honda in view of Asakura discloses the actuator of claim 14
(Asakura: Fig 1), wherein the digital conversion timing (Asakura: Fa, reset signal) occurs after a reference time from an output timing of the start flag signal (Asakura: see Fig 3; reference time from start of TK to start of Fa).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2007/0279497, of record) in view of Honda (US 2013/0182176) and Asakura (US 2012/0086824, of record) as applied to claim 1 above, and further in view of Rice (US 2004/0189265, of record).
Regarding claim 16, Wada in view of Honda and Asakura discloses the actuator of claim 1. Wada in view of Honda and Asakura does not disclose wherein the driver is configured to adjust a pulse width of the high-level pulse of the driving signal based on the dithering information. Wada in view of Honda and Asakura and Rice are related because both teach control systems.
Rice discloses a control system (see Fig 1), wherein the driver (78, pulse width modulator) is configured to adjust a pulse width of the high-level pulse of the driving signal based on dithering information (see Fig 3; Para [0042]; a pulse width of the high level pulse can be adjusted based on information from controller 76).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872